Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1,5, 8, 26-29,39,49,62,63,68-73,78,89-91,102,112,125,126,129,140,148 and 149 is pending.
Claims 62, 63, 68-73,78, 89-91,102,112,126 and 140 is withdrawn.
Claims 1, 5, 8, 26-29,39,49,125,126,129,148 and 149 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Action Summary
Claims 1, 5-10,15,26-29,39,49,125,126,129,148 and 149 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugger III (herein after Dugger)(U.S. Publication 2003/0077227) and Davar (U.S. Publication 2010/0266682) both are of record is maintained with modification due to applicants amendment of claims.

Response to Arguments
Applicants again argue several times and various ways that Dugger is directed to a non-polar lingual spray composition comprising cyclobenzaprine free base and , salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray compositions, they are soluble in the spray solvent) (paragraph 0025). Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  
	Applicants again argue several times and various ways that Davar lists cyclobenzaprine free base as one of many possible weakly basic agents.  While this may be true, however, it demonstrate that cyclobenzaprine is a basic agent that may be disclosed in stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007) as taught by Davar.  Additionally, Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  Dugger teaches that the preferred active compounds of the present invention are in an ionized, salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray compositions, they are soluble in the spray solvent) (paragraph 0025).  Thus, it would have been obvious in view of the cited art to employ cyclobenzaprine salt in a sublingual formulation as taught by both Dugger and Davar with a reasonable expectation of success absence evidence to the contrary.  Further, it would have been prima facie obvious to one of ordinary skill to prepare a physiologically acceptable salt of a compound having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities.

	Applicants again argue that neither Dugger nor Davar suggest that the combination of cyclobenzaprine salt and basifying agent in an amount capable of maintaining a cyclobenzaprine free base concentration.  This argument has been fully considered but has not been found persuasive.  This is a composition claim and the limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the course of sublingual administration of the composition in the area of sublingual administration” does not further limit the composition claims.  Additionally, in administering cyclobenzaprine salt in a dosage in example 2 disclose a lingual spray in a dosage of 0.5-30 weight percent of Dugger would consequently result in the instantly claimed limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the 
Applicants argue that Dugger is silent as to the duration or efficacy over which cyclobenzaprine can be administered’ as an acute or chronic treatment.  This argument has been fully considered but has not been found persuasive.  Applicants are reminded that the instant claims are drawn to the composition and not the method of treatment which would include duration of administration which would results in the dnC*.  Thus, these limitation do not further limit in the instant composition claims.

Applicants again argue that cyclobenzaprine and Davar’s pH modifying agents would not form a solution with Dugger’s non-polar solvents and that there’s no motivation to do so nor would the pH of the subject’s saliva be raised to less than 7.4.  This argument has been fully considered but has not been found persuasive.  Davar does not contain any indication that cyclobenzaprine can be absorbed transmucosally.  This argument has been fully considered but has not been found persuasive.  Davar stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007).  Davar discloses the pharmaceutical composition includes a weakly basic therapeutic agent, a first pH-modifying agent, and a second pH-modifying agent.  The first pH-modifying agent includes at least one particle of carbonate coated by a layer of polyethylene glycol that substantially covers the at least one carbonate particle.  Davar teaches that weakly basic therapeutic agent may be cyclobenzaprine (paragraph 0021).  And Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  Dugger disclose that the active compound is an anxiolytic agent.  And the suitable anxiolytic agent is cyclobenzaprine.  It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ a basifying agent with cyclobenzaprine.  One would have been motivated to employ a basifying agent to cyclobenzaprine because it is known in the art that sodium bicarbonate is useful in stabilizing the composition that aid in raising the pH of the saliva of the subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity as disclosed by Davar with a reasonable expectation of success.  Additionally, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 


For the ease of the applicant, the previous office action dated 11/02/2014 has been reproduced below with modifications.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 26-29,39,49,125,126,129,148 and 149 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugger III (herein after Dugger)(U.S. Publication 2003/0077227) and Davar (U.S. Publication 2010/0266682) both are of record.

Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  Dugger disclose that the active compound is an anxiolytic agent.  And the suitable anxiolytic agent is cyclobenzaprine (paragraph 0040 and example 2). .  Dugger teaches that the preferred active compounds of the present invention are in an ionized, salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray compositions, they are 
Dugger does not teach sublingual nor a basifying agent.
Davar discloses stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007).  Davar discloses the pharmaceutical composition includes a weakly basic therapeutic agent, a first pH-modifying agent, and a second pH-modifying agent.  The first pH-modifying agent includes at least one particle of carbonate coated by a layer of polyethylene glycol that substantially covers the at least one carbonate particle.  The second pH-modifying agent could be bicarbonate (such as sodium bicarbonate), sodium phosphate dibasic, potassium phosphate dibasic, sodium citrate, potassium citrate, sodium acetate, and sodium tartrate.  The pharmaceutical composition may be a non-effervescent composition that does not contain an acid component.  The pharmaceutical composition may be a lozenge, disk, film, bead, wafer, compressed core, tablet, capsule, or powder formulation (paragraph 0019). Davar discloses that the pharmaceutical composition can be administered intracavity, e.g., in the oral cavity.  Administration includes but is not limited to, oral, sublingual, and buccal (paragraph 0020).  Davar teaches that the first and second pH-modifying agents could be present in an amount sufficient to raise the pH of the saliva at least about 7.8 to about 10.5 (paragraph 0020).  Davar teaches that weakly basic therapeutic agent may be cyclobenzaprine (paragraph 0021).

It would have been obvious to one of ordinary skills in the art that to have cyclobenzaprine and basifying agent at a 1:1 ratio, since the citer art is silent with regards to the ratio, it can be reasonably presumed a 1:1 ratio which falls within the claimed ratio of 1:0.5 to 1.6 absence evidence to the contrary. 
With regards to the AUC and transmucosal absorption characteristics of cyclobenzaprine; these are deemed properties of the composition of cyclobenzaprine and the composition would possess such properties in the administration.  Thus, the characterization of cyclobenzaprine and the AUC does not further limit the instant composition claims.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to the limitation of “the composition being capable on sublingual administration of affording” does not further limit the composition claims.  Additionally, in administering cyclobenzaprine salt in a dosage in example 2 disclose a . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	With regards to the limitation of “wherein the basifying agent at said molar ratio raises the pH to between 6.56 to 7.4 when the composition is in aqueous form or after In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the 

 	Additionally, it appears that the pH of 6.56-7.4 is the measurement of cyclobenzaprine tablet in artificial saliva (emphasis added), which is intended use of the tablet to possess a pH of 6.56-7.4 AFTER administration of the tablet to the subject in view of Table 26, 28 and 65; thus this limitation does not further limit the instant claims.  It is noted that the reference does not teach that the composition can be used in the manner instantly claimed. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Objections
Claim 125 is objected to because of the following informalities:  Instant claim 125 recites “somposition” which is presumed to be a typographical error and should be “composition”.  Appropriate correction is required.


Conclusion
Claims 1, 5, 8 26-29,39,49,62,63,68-73,78,89-91,102,112,125,126,129,140,148 and 149 is rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627